Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2016

                                    No. 04-15-00582-CV

                     IN THE INTEREST OF C.A. and M.A., Children,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-01957
                         Honorable Martha Tanner, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


       On March 16, 2016, Attorney and Guardian Ad Litem for the children, who are the
subject of this proceeding, filed a motion for rehearing regarding this court’s opinion dated
March 2, 2016. The motion for rehearing is DENIED.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court